DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Final Rejection on the merits of this application. Claims 1-5 and 7-8 are rejected and remain pending, as discussed below. Claim 6 is objected to as being dependent on a rejected base claim.

Response to Arguments
Applicant’s amendments to Claims 1 and 8 are acknowledged. The 35 U.S.C. 112(a) and 112(b) rejections are hereby withdrawn.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-5 and 7-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“Action plan unit” in Claims 1, 3, and 8. This limitation will be interpreted to be a computer-implemented program within the control device 15, as described in Figures 1 and 3, and page 12, paragraph 3 of the Specification.
“External environment recognizing unit” in Claims 1, 3, 5, 6, and 8. This limitation will be interpreted to be a computer-implemented program within the control device 15, as described in Figures 1 and 3, and page 12, paragraph 3 of the Specification.
“Traveling control unit” in Claims 1, 3, and 8. This limitation will be interpreted to be a computer-implemented program within the control device 15, as described in Figures 1 and 3, and page 12, paragraph 3 of the Specification.
“Input unit” in Claims 1 and 8. This limitation will be interpreted to cover only a touch panel, as described in page 13, line 8 of the Specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over  JP 2017007399 A, hereinafter "Mikuriya", in view of US 20180065665 A1, hereinafter “Urhahne”, and US 20150375742 A1, hereinafter “Gebert”.

Regarding Claim 1, Mikuriya teaches:
A vehicle control system (figures 1-2), comprising: 
a terminal configured to be carried by a user; ([0015], operation terminal 20 which can be a mobile phone, a remote controller, or a vehicle key, all which are carried by a user)
a control device configured to execute remote autonomous parking processing to move a vehicle from an initial position to a parking position and to stop the vehicle at the parking position in response to an instruction from the terminal; ([0017], parking support device 100 which realizes a parking process for moving the vehicle from an initial position into a target parking space and stop there, and [0020], wherein the operation terminal 20 sends the instruction to start the parking process)
and an external environment sensor configured to detect an obstacle around the vehicle and to send a detection result to the control device, ([0012], observation device 
wherein the control device includes an action plan unit configured to compute a traveling route of the vehicle from the initial position to the parking position, ([0020], target route calculation unit 111 which determines a traveling route of the vehicle into the target parking space)
an external environment recognizing unit configured to recognize presence/absence of the obstacle around the vehicle based on the detection result sent from the external environment sensor, ([0022], obstacle determination unit 120 which recognizes whether or not an obstacle exists from the environment information of the observation device 12)
and a traveling control unit configured to make the vehicle travel along the traveling route, ([0014], vehicle control device 16, which controls the vehicle systems to travel along the computed route)
the terminal includes an input unit configured to accept an instruction to move the vehicle and an instruction to stop the vehicle, ([0015], wherein the operation terminal 20 uses a touch panel for user input, and [0029], wherein an operator of the terminal transmits an instruction to execute automatic parking, and [0026], stop command output unit 150)
the terminal configured to obtain a terminal position that indicates a position of the terminal ([0023], wherein operation terminal 20 uses a GPS receiver and constitutes a positioning terminal)
in a case where a prescribed condition is satisfied, the action plan unit computes or maintains the traveling route that is not restricted by a person to be present in a moving side area ([0038], wherein a condition in step S205 is satisfied (S205 = NO), the process goes to S206 then S209 and the target route 4 is maintained, and [0020] and [0029], wherein target route 4 is determined disregarding the presence of an obstacle on the route, and figure 9, wherein the obstacle (operator 2) is present on a lateral side of the vehicle where the vehicle is headed)
and the prescribed condition is satisfied in a case where the terminal position is present in the moving side area. ([0036], wherein the prescribed condition in step S205 is whether or not the obstacle detected in the moving side area is the terminal operator, and [0031], wherein whether or not the obstacle is the operator is determined from the position detection unit of the terminal)
Mikuriya fails to teach:
a moving side area located on a lateral side of the vehicle toward which the vehicle is turning when the vehicle departs from the initial position,
in a case where the prescribed condition is not satisfied, the action plan unit computes the traveling route such that the vehicle reaches the parking position after moving straight for a prescribed distance or more,
However, Mikuriya does teach in a case where the prescribed condition is not satisfied, the action plan unit computes the traveling route such that the vehicle reaches the parking position ([0037], wherein if the terminal is not present in the moving side area, a new route is calculated to the parking space)
Urhahne teaches:
the action plan unit computes the traveling route such that the vehicle reaches the parking position after moving straight for a prescribed distance or more ([0009]-[0010], wherein the parking assistant computes the traveling route so the vehicle travels a preset maximum distance before commencing pulling into the parking spot)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control system, terminal, control device, external environment sensor, action plan unit, external environment recognizing unit, traveling control unit, and prescribed condition of Mikuriya with the prescribed distance of moving straight before parking of Urhahne. It would have been obvious to modify because doing so allows the sensor system of the vehicle to ascertain a complete picture of the parking area before turning into the spot, preventing the vehicle from running into an obstacle, as recognized by Urhahne ([0009]).
Gebert teaches:
a moving side area located on a lateral side of the vehicle toward which the vehicle is turning when the vehicle departs from the initial position, (see at least figures 7-8 and [0049]-[0050], wherein an object O is detected on the lateral side of the vehicle towards which the vehicle will turn, indicated by arrow EPR and the blinkers BLR and BLL, at the vehicle’s initial position. The path the vehicle takes is 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the vehicle control system of Mikuriya and Urhahne with Gebert’s technique of detecting a person present in a moving side area of the vehicle, where the moving side area is located on a lateral side of the vehicle toward which the vehicle is turning when the vehicle departs from the initial position. It would have been obvious to modify because doing so allows for an improved rate of parking success without the use of sensors before starting parking, as recognized by Gebert (see at least [0003]). This eliminates the need for the vehicle to drive forward to collect sensor data before parking, and then to move back into the initial position to initiate the actual parking process, as recognized by Gebert (see at least [0070]).

Regarding Claim 3, Mikuriya, Urhahne, and Gebert in combination teach all of the limitations of Claim 1 as discussed above, and Mikuriya additionally teaches:
wherein, in a case where the external environment recognizing unit recognizes the person present in the moving side area based on the detection result sent from the external environment sensor while the vehicle is moving straight along the traveling route computed such that the vehicle reaches the parking position after moving straight for the prescribed distance or more, ([0039], wherein the steps of S203-S210 are repeatedly performed until the vehicle is parked, so a vehicle taking the detour route with the prescribed straight distance would continuously check for obstacles in its moving side area. The obstacles are also continuously checked for whether or not they are the terminal operator.)
the action plan unit computes the traveling route again such that the vehicle avoids the person or makes the traveling control unit stop or decelerate the vehicle. ([0037], wherein when an obstacle detected is not the terminal device, the traveling route is computed again to avoid the obstacle.)

Regarding Claim 4, Mikuriya, Urhahne, and Gebert in combination teach all of the limitations of Claim 1 as discussed above, and Mikuriya additionally teaches:
wherein the prescribed condition is satisfied in a case where the terminal position is present in a front or rear of the vehicle. ([0022], wherein the condition is satisfied when the detected obstacle is the terminal position, and obstacles are detected that are on the travel route of the vehicle. If the terminal position is located on the travel route the vehicle intends to take, then the operator is either in front of or behind the vehicle)

Regarding Claim 7, Mikuriya, Urhahne, and Gebert in combination teach all of the limitations of Claim 1 as discussed above, and Mikuriya additionally teaches:
wherein the initial position is located at a front of the parking position, (figure 3, wherein the vehicle is located in front of the parking position)
and a fore-and-aft direction of the vehicle in the initial position is approximately orthogonal to a fore-and-aft direction of the vehicle in the parking position or an angle between the fore-and-aft direction of the vehicle in the initial position and the fore-and- aft direction of the vehicle in the parking position is acute. (figure 3, wherein the vehicle’s fore-and-aft direction is orthogonal to the fore-and-aft direction of the parking spot)

Regarding Claim 8, Mikuriya teaches:
A vehicle control system (figures 1-2), comprising: 
a terminal configured to be carried by a user; ([0015], operation terminal 20 which can be a mobile phone, a remote controller, or a vehicle key, all which are carried by a user)
a control device configured to execute remote autonomous parking processing to move a vehicle from an initial position to a parking position and to stop the vehicle at the parking position in response to an instruction from the terminal; ([0017], parking support device 100 which realizes a parking process for moving the vehicle from an initial position into a target parking space and stop there, and [0020], wherein the operation terminal 20 sends the instruction to start the parking process)
and an external environment sensor configured to detect an obstacle around the vehicle and to send a detection result to the control device, ([0012], observation device 12, which acquires information on the surroundings of the vehicle and sends it to the parking support device 100)
wherein the control device includes an action plan unit configured to compute a traveling route of the vehicle from the initial position to the parking position, ([0020], target route calculation unit 111 which determines a traveling route of the vehicle into the target parking space)
an external environment recognizing unit configured to recognize presence/absence of the obstacle around the vehicle based on the detection result sent from the external environment sensor, ([0022], obstacle determination unit 120 which recognizes whether or not an obstacle exists from the environment information of the observation device 12)
and a traveling control unit configured to make the vehicle travel along the traveling route, ([0014], vehicle control device 16, which controls the vehicle systems to travel along the computed route)
the terminal includes an input unit configured to accept an instruction to move the vehicle and an instruction to stop the vehicle, ([0015], wherein the operation terminal 20 uses a touch panel for user input, and [0029], wherein an operator of the terminal transmits an instruction to execute automatic parking, and [0026], stop command output unit 150)
the terminal configured to obtain a terminal position that indicates a position of the terminal ([0023], wherein operation terminal 20 uses a GPS receiver and constitutes a positioning terminal)
in a case where a prescribed condition is satisfied, the traveling control unit makes the vehicle travel at a first speed along the traveling route computed such that the traveling route is not restricted by a person to be present in a moving side area ([0038], wherein a condition in step S205 is satisfied (S205 = NO), the process goes to S206 then S209 and the target route 4 is maintained, and [0020] and [0029], wherein target route 4 is determined disregarding the presence of an obstacle on the route, and figure 9, wherein the obstacle (operator 2) is present on a lateral side of the vehicle where the vehicle is headed)
and the prescribed condition is satisfied in a case where the terminal position is present in the moving side area. ([0036], wherein the prescribed condition in step S205 is whether or not the obstacle detected in the moving side area is the terminal operator, and [0031], wherein whether or not the obstacle is the operator is determined from the position detection unit of the terminal)
Mikuriya fails to teach:
a moving side area located on a lateral side of the vehicle toward which the vehicle is turning when the vehicle departs from the initial position,
in a case where the prescribed condition is not satisfied, the traveling control unit makes the vehicle travel at a second speed lower than the first speed along the traveling route at least in a prescribed section from the initial position
in a case where the prescribed condition is not satisfied, the action plan unit computes the traveling route such that the vehicle reaches the parking position ([0037], wherein if the terminal is not present in the moving side area, a new route is calculated to the parking space)
Urhahne teaches:
in a case where the prescribed condition is not satisfied, the traveling control unit makes the vehicle travel at a second speed lower than the first speed along the traveling route at least in a prescribed section from the initial position ([0009]-[0010], wherein the parking assistant computes the traveling route so the vehicle travels a preset maximum distance along the route before commencing pulling into the parking spot, and [0013], wherein the straight-ahead section of the parking route is performed at a very slow speed, less than 2 km/h. Additionally, as seen in figure 3 and [0018]-[0019], the vehicle stops, or travels at 0km/h for a prescribed portion of the parking route)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control system, terminal, control device, external environment sensor, action plan unit, external environment recognizing unit, traveling control unit, and prescribed condition of Mikuriya with the prescribed distance of moving straight before parking and the slow or stopped vehicle speed when parking of Urhahne. It would have been obvious to modify because doing so allows the sensor system of the vehicle to ascertain a complete picture of the parking area before turning into the spot, preventing the vehicle from running into an obstacle, as recognized by Urhahne ([0009]).

a moving side area located on a lateral side of the vehicle toward which the vehicle is turning when the vehicle departs from the initial position, (see at least figures 7-8 and [0049]-[0050], wherein an object O is detected on the lateral side of the vehicle towards which the vehicle will turn, indicated by arrow EPR and the blinkers BLR and BLL, at the vehicle’s initial position. The path the vehicle takes is different based on the detection, i.e. the parking path the vehicle takes is based on a prescribed condition of an object being detected in the moving side area on the lateral side of the vehicle towards which the vehicle turns at the vehicle’s initial position. In combination with Urhahne, and with Mikuriya’s teaching that the prescribed condition is satisfied when the terminal is present in a moving side area on a lateral side of the vehicle, all of the limitations of Claim 1 are taught)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the vehicle control system of Mikuriya and Urhahne with Gebert’s technique of detecting a person present in a moving side area of the vehicle, where the moving side area is located on a lateral side of the vehicle toward which the vehicle is turning when the vehicle departs from the initial position. It would have been obvious to modify because doing so allows for an improved rate of parking success without the use of sensors before starting parking, as recognized by Gebert (see at least [0003]). This eliminates the need for the vehicle to drive forward to collect sensor data before parking, and then to .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mikuriya, Urhahne, and Gebert in combination as applied to claim 1 above, and further in view of US 20140236412 A1, hereinafter "Sung".

Regarding Claim 2, Mikuriya, Urhahne, and Gebert in combination disclose all of the limitations of Claim 1 as discussed above, and Mikuriya remains silent on:
wherein the external environment sensor includes a pair of front sensors provided at front ends of lateral faces of the vehicle to detect the obstacle on either lateral side of the vehicle and a pair of rear sensors provided at rear ends of the lateral faces of the vehicle to detect the obstacle on either lateral side of the vehicle, 
and the prescribed distance is a distance in a fore-and-aft direction between the pair of front sensors and the pair of rear sensors. 
Sung teaches:
wherein the external environment sensor includes a pair of front sensors provided at front ends of lateral faces of the vehicle to detect the obstacle on either lateral side of the vehicle and a pair of rear sensors provided at rear ends of the lateral faces of the vehicle to detect the obstacle on either lateral side of the vehicle, ([0063]-[0064], wherein sensors are mounted on the front and rear wheels of a vehicle to detect obstacles on their respective sides. As seen in figure 4, the front 
and the prescribed distance is a distance in a fore-and-aft direction between the pair of front sensors and the pair of rear sensors. ([0065], wherein the distance N is the distance between the front sensors and the rear sensors, in the fore-and-aft direction, and figure 4, wherein the vehicle travels ahead exactly the distance between the front and rear sensors)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control system of Mikuriya, Urhahne, and Gebert with the front sensors, rear sensors, and prescribed distance of Sung. It would have been obvious to modify because doing so allows autonomous vehicles to park by determining the relative distance and heading of the vehicle based on a detected preset location, or obstacle, which allows the vehicle to accurately park without a driver present, as recognized by Sung ([0003], [0052], and [0064]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mikuriya, Urhahne, and Gebert in combination as applied to claim 1 above, and further in view of US 20190197322 A1, hereinafter "Suzuki", US 20120217764 A1, hereinafter "Ishiguro", and US 20140333769 A1, hereinafter "Shibuya".

Regarding Claim 5, Mikuriya, Urhahne, and Gebert in combination disclose all of the limitations of Claim 1, and Mikuriya fails to teach:
wherein the external environment sensor includes at least one external camera provided in a door mirror and/or a center pillar of the vehicle 
and configured to capture an image of a rear of either lateral part of the vehicle and/or an image of either lateral side of the vehicle, 
the external environment recognizing unit is configured to determine whether an alighting person who alighted from the vehicle was present by comparing images captured by the at least one external camera immediately before and immediately after a door of the vehicle is opened and closed, 
and the prescribed condition is satisfied in a case where the external environment recognizing unit determines that the alighting person was not present in the moving side area.
Suzuki teaches:
and configured to capture an image of a rear of either lateral part of the vehicle and/or an image of either lateral side of the vehicle, ([0018], wherein the set of cameras include a right-side camera, left-side camera, and rear camera, configured to capture images on either lateral side of the vehicle and the rear of the vehicle)
and the prescribed condition is satisfied in a case where the external environment recognizing unit determines that the alighting person was not present in the moving side area. ([0044] and [0045] and figure 4, steps S1-S4, wherein the prescribed condition for the risk potential of the parking route is whether an occupant of the vehicle has alighted the vehicle and is present in the moving side area)

wherein the external environment sensor includes at least one external camera provided in a door mirror and/or a center pillar of the vehicle ([0028], wherein the camera system contains a camera fixed to a side view mirror)
Shibuya teaches:
the external environment recognizing unit is configured to determine whether an alighting person who alighted from the vehicle was present by comparing images captured by the at least one external camera immediately before and immediately after a door of the vehicle is opened and closed, ([0037]-[0039], wherein the camera system determines alighting passengers by comparing captured images before and after receiving door open or door close signals)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control system of Mikuriya, Urhahne, and Gebert with the camera system and alighting passenger detection of Suzuki, the door mirror-mounted camera of Ishiguro, and the alighting passenger determination of Shibuya. It would have been obvious to modify because doing so allows a vehicle to autonomously park while detecting obstacles and prevent unnecessary deceleration when detected obstacles are alighted passengers of the vehicle, as recognized by Suzuki ([0004]-[0006]). Additionally, it would allow a low-cost vehicle camera system by reducing the number of cameras needed for various vehicle functions, as recognized by Ishiguro ([0007]-[0008]). Finally, it would allow accurate detection of alighting passengers by reducing erroneous counts, as recognized by Shibuya ([0005]).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 6, the closest prior art combination of the prior arts claimed above in Claim 5, US 20190092317 A1, hereinafter "Bonander", and US 20200142400 A1, hereinafter "Kuwabara" fail to disclose the limitations of "where the alighting person can be caught by the vehicle before entering a blind spot of the at least one external camera", and where "the alighting person stays within the certain area at a timing when a remote operation of the vehicle is started or that the alighting person enters the blind spot of the at least one external camera before leaving the certain area". Bonander teaches a system of verifying if an authorized user has left the moving side area ([0046]), but not that the alighting person exits the moving side area before entering a blind spot of the camera system. Kuwabara teaches a method of determining a blind area where the terminal position cannot see an obstacle ([0075]), but does not teach the combination of that and the detection of an alighting person entering the blind area.
 Therefore, the prior art of record Mikuriya, Urhahne, Suzuki, Ishiguro, Shibuya, Bonander, and Kuwabara do not teach or suggest the combination of claim 6. The combination of the claimed limitations is novel and found to be allowable over the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667